Bank of America, N.A.

   EXHIBIT 10.11

 

Date: July 17, 2003

 

Continuing and Unconditional Guaranty

 

Bank:   Guarantor:

Bank of America, N.A.

 

Fountain Powerboat Industries, Inc.

NC7-002-02-01

 

1653 Whichards Beach Road

One Hanover Square, Suite 201

 

Washington, North Carolina 27889

Raleigh, North Carolina 27601

   

Wake County, North Carolina

 

Beaufort County, North Carolina

(Street address including county)

 

(Name and street address, including county)

 

“Borrower”: Fountain Powerboats, Inc.

 

1. Guaranty. FOR VALUE RECEIVED, and to induce Bank of America, N.A. (“Bank”) to
make loans or advances or to extend credit or other financial accommodations or
benefits, with or without security, to or for the account of Borrower, the
undersigned “Guarantor”, if more than one, then each of them jointly and
severally, hereby irrevocably and unconditionally guarantees to Bank the full
and prompt payment when due, whether by acceleration or otherwise, of any and
all Liabilities (as hereinafter defined) of Borrower to Bank. This Guaranty is
continuing and unlimited as to the amount, and is cumulative to and does not
supersede any other guaranties.

 

Guarantor further unconditionally guarantees the faithful, prompt and complete
compliance by Borrower with all Obligations (as hereinafter defined). The
undertakings of Guarantor hereunder are independent of the Liabilities and
Obligations of Borrower and a separate action or actions for payment, damages or
performance may be brought or prosecuted against Guarantor, whether or not an
action is brought against Borrower or to realize upon the security for the
Liabilities and/or Obligations, whether or not Borrower is joined in any such
action or actions, and whether or not notice is given or demand is made upon
Borrower.

 

Bank shall not be required to proceed first against Borrower, or any other
person, or entity, whether primarily or secondarily liable, or against any
collateral held by it, before resorting to Guarantor for payment, and Guarantor
shall not be entitled to assert as a defense to the enforceability of the
Guaranty any defense of Borrower with respect to any Liabilities or Obligations.

 

2. Paragraph Headings, Governing Law and Binding Effect. Guarantor agrees that
the paragraph headings in this Guaranty are for convenience only and that they
will not limit any of the provisions of this Guaranty. Guarantor further agrees
that this Guaranty shall be governed by and construed in accordance with the
laws of the State of North Carolina and applicable United States federal law.
Guarantor further agrees that this Guaranty shall be deemed to have been made in
the State of North Carolina at Bank’s address indicated above, and shall be
governed by, and construed in accordance with, the laws of the State of North
Carolina, or the United States courts located within the State of North
Carolina, and is performable in the State of North Carolina. This Guaranty is
binding upon Guarantor, his, their or its executors, administrators, successors
or assigns, and shall inure to the benefit of Bank, its successors, indorsees or
assigns. Anyone executing this Guaranty shall be bound by the terms hereof
without regard to execution by anyone else.

 

3. Definitions.

 

A. “Guarantor” shall mean Guarantor or any one or more of them.

 

B. “Liability” or “Liabilities” shall mean without limitation, all liabilities,
indebtedness, and obligations of Borrower to Bank under the Note, the Loan
Agreement and the other Loan Documents, whether direct or indirect, absolute or
contingent, joint or several, secured or unsecured, due or not due, contractual
or tortious, liquidated or unliquidated, arising by operation of law or
otherwise, now or hereafter existing, or held or to be held by Bank for its own
account or as agent for another or others, whether created directly, indirectly,
or acquired by assignment or otherwise, including but not limited to all
extensions or renewals thereof, and all sums payable under or by virtue thereof,
including, without limitation, all amounts of principal and interest, all
expenses (including reasonable attorney’s fees and cost of collection) incurred
in the collection thereof or the enforcement of rights thereunder (including,
without limitation, any liability arising from failure to comply with state or
federal laws, rules and regulations concerning the control of hazardous waste or
substances at or with respect to any real estate securing any loan guaranteed
hereby), whether arising in the ordinary course of business or otherwise. If
Borrower is a partnership, corporation or other entity the term “Liability” or
“Liabilities” as used herein shall include all Liabilities to Bank of any
successor entity or entities.

 

C. “Loan Agreement” shall mean the Loan Agreement of even date herewith between
the Bank and the Borrower.

 

D. “Loan Documents” shall mean the Loan Agreement, the Note, all deeds to secure
debt, deeds of trust, mortgages, security agreements and other documents
securing payment of the Liabilities and all notes and other agreements,
documents, and instruments evidencing or relating to the Liabilities and
Obligations.

 

E. “Note” shall mean the Promissory Note of the Borrower to the Bank in the
original principal amount of $18,000,0000 dated as of even date herewith, which
Note evidences the loan described in the Loan Agreement.

 

1



--------------------------------------------------------------------------------

F. “Obligation” or “Obligations” shall mean all terms, conditions, covenants,
agreements and undertakings of Borrower and/or Guarantor under all notes and
other documents evidencing the Liabilities, and under all deeds to secure debt,
deeds of trust, mortgages, security agreements and other agreements, documents
and instruments executed in connection with the Liabilities or related thereto.

 

4. Waivers by Guarantor. Guarantor waives notice of acceptance of this Guaranty,
notice of any Liabilities or Obligations to which it may apply, presentment,
demand for payment, protest, notice of dishonor or nonpayment of any
Liabilities, notice of intent to accelerate, notice of acceleration, and notice
of any suit or the taking of other action by Bank against Borrower, Guarantor or
any other person, any applicable statute of limitations and any other notice to
any party liable on any Loan Document (including Guarantor).

 

Each Guarantor also hereby waives, until payment in full of the Liabilities, any
claim, right or remedy which such Guarantor may now have or hereafter acquire
against Borrower that arises hereunder and/or from the performance by any other
Guarantor hereunder including, without limitation, any claim, remedy or right of
subrogation, reimbursement, exoneration, contribution, indemnification, or
participation in any claim, right or remedy of Bank against Borrower or against
any security which Bank now has or hereafter acquires, whether or not such
claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise.

 

Guarantor also waives the benefits of any provision of law requiring that Bank
exhaust any right or remedy, or take any action, against Borrower, any
Guarantor, any other person and/or property including but not limited to the
provisions of N.C. Gen. Stat. §26-7 through § 26-9, inclusive, as amended, or
otherwise.

 

Bank may at any time and from time to time (whether before or after revocation
or termination of this Guaranty) without notice to Guarantor (except as required
by law), without incurring responsibility to Guarantor, without impairing,
releasing or otherwise affecting the Obligations of Guarantor, in whole or in
part, and without the indorsement or execution by Guarantor of any additional
consent, waiver or guaranty: (a) change the manner, place or terms of payment,
or change or extend the time of or renew, or change any interest rate or alter
any Liability or Obligation or installment thereof, or any security therefor;
(b) loan additional monies or extend additional credit to Borrower, with or
without security, thereby creating new Liabilities or Obligations the payment or
performance of which shall be guaranteed hereunder, and the Guaranty herein made
shall apply to the Liabilities and Obligations as so changed, extended,
surrendered, realized upon or otherwise altered; (c) sell, exchange, release,
surrender, realize upon or otherwise deal with in any manner and in any order
any property at any time pledged or mortgaged to secure the Liabilities or
Obligations and any offset there against; (d) exercise or refrain from
exercising any rights against Borrower or others (including Guarantor) or act or
refrain from acting in any other manner; (e) settle or compromise any Liability
or Obligation or any security therefor and subordinate the payment of all or any
part thereof to the payment of any Liability or Obligation of any other parties
primarily or secondarily liable on any of the Liabilities or Obligations; (f)
release or compromise any Liability of Guarantor hereunder or any Liability or
Obligation of any other parties primarily or secondarily liable on any of the
Liabilities or Obligations; or (g) apply any sums from any sources to any
Liability without regard to any Liabilities remaining unpaid.

 

5. Subordination. Upon demand of Bank, Guarantor agrees that it will not demand,
take or receive from Borrower, by set-off or in any other manner, payment of any
debt, now and at any time or times hereafter owing by Borrower to Guarantor
unless and until all the Liabilities and Obligations shall have been fully paid
and performed, and any security interest, liens or encumbrances which Guarantor
now has and from time to time hereafter may have upon any of the assets of
Borrower shall be made subordinate, junior and inferior and postponed in
priority, operation and effect to any security interest of Bank in such assets.

 

6. Waivers by Bank. No delay on the part of Bank in exercising any of its
options, powers or rights, and no partial or single exercise thereof, shall
constitute a waiver thereof. No waiver of any of its rights hereunder, and no
modification or amendment of this Guaranty, shall be deemed to be made by Bank
unless the same shall be in writing, duly signed on behalf of Bank; and each
such waiver, if any, shall apply only with respect to the specific instance
involved, and shall in no way impair the rights of Bank or the obligations of
Guarantor to Bank in any other respect at any other time.

 

7. Termination. This Guaranty shall be binding on each Guarantor until written
notice of revocation signed by such Guarantor or written notice of the death of
such Guarantor shall have been received by Bank, notwithstanding change in name,
location, composition or structure of, or the dissolution, termination or
increase, decrease or change in personnel, owners or partners of Borrower, or
any one or more of Guarantors. No notice of revocation or termination hereof
shall affect in any manner rights arising under this Guaranty with respect to
Liabilities or Obligations that shall have been committed, created, contracted,
assumed or incurred prior to receipt of such written notice pursuant to any
agreement entered into by Bank prior to receipt of such notice. The sole effect
of such notice of revocation or termination hereof shall be to exclude from this
Guaranty, Liabilities or Obligations thereafter arising that are unconnected
with Liabilities or Obligations theretofore arising or transactions entered into
theretofore.

 

In the event of the death of a Guarantor, the liability of the estate of the
deceased Guarantor shall continue in full force and effect as to (i) the
Liabilities existing at the date of death, and any renewals or extensions
thereof, and (ii) loans or advances made to or for the account of Borrower after
the date of death of the deceased Guarantor pursuant to a commitment made by
Bank to Borrower prior to the date of such death. As to all surviving
Guarantors, this Guaranty shall continue in full force and effect after the
death of a Guarantor, not only as to the Liabilities existing at that time, but
also as to Liabilities thereafter incurred by Borrower to Bank.

 

8. Partial Invalidity and/or Enforceability of Guaranty. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein and the invalidity or unenforceability
of any provision of any Loan Document as it may apply to any person or
circumstance shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.

 

In the event Bank is required to relinquish or return the payments, the
collateral or the proceeds thereof, in whole or in part, which had been
previously applied to or retained for application against any Liability, by
reason of a proceeding arising under the Bankruptcy Code, or for any other
reason, this Guaranty shall automatically continue to be effective
notwithstanding any previous cancellation or release effected by Bank.

 

9. Change of Status. Guarantor will not become a party to a merger or
consolidation with any other company, except where Guarantor is the surviving
corporation or entity, and all covenants under this Guaranty are assumed by the
surviving entity. Further, Guarantor may not change its legal structure, without
the written consent of Bank and all covenants under this Guaranty are assumed by
the new or surviving entity. Guarantor further agrees that this Guaranty shall
be binding, legal and enforceable against Guarantor in the event Borrower
changes its name, status or type of entity.

 

2



--------------------------------------------------------------------------------

10. Financial and Other Information. Guarantor agrees to furnish to Bank any and
all financial information and any other information regarding Guarantor and/or
collateral requested in writing by Bank within ten (10) days of the date of the
request. Guarantor has made an independent investigation of the financial
condition and affairs of Borrower prior to entering into this Guaranty, and
Guarantor will continue to make such investigation; and in entering into this
Guaranty Guarantor has not relied upon any representation of Bank as to the
financial condition, operation or creditworthiness of Borrower. Guarantor
further agrees that Bank shall have no duty or responsibility now or hereafter
to make any investigation or appraisal of Borrower on behalf of Guarantor or to
provide Guarantor with any credit or other information which may come to its
attention now or hereafter.

 

11. Notices. Notice shall be deemed reasonable if mailed postage prepaid at
least five (5) days before the related action to the address of Guarantor or
Bank, at their respective addresses indicated at the beginning of this Guaranty,
or to such other address as any party may designate by written notice to the
other party. Each notice, request and demand shall be deemed given or made, if
sent by mail, upon the earlier of the date of receipt or five (5) days after
deposit in the U.S. Mail, first class postage prepaid, or if sent by any other
means, upon delivery.

 

12. Guarantor Duties. If the Borrower shall default in payment or performance of
any Liabilities, whether principal, interest, premium, fee (including, but not
limited to, loan fees and attorneys’ fees and expenses), or otherwise, when and
as the same shall become due, whether according to terms of the Loan Agreement,
by acceleration, or otherwise, or upon the occurrence of an Event of Default (as
defined in the Note), then the Guarantor shall, upon notice or demand by Bank,
promptly and with due diligence pay all Liabilities and perform and satisfy all
Obligations for the benefit of the Bank.

 

13. Remedies. Upon any failure of Guarantor to fulfill its obligations under
Section 12, Bank shall have all of the remedies of a creditor and, to the extent
applicable, of a secured party, under all applicable law, and without limiting
the generality of the foregoing, Bank may, at its option and without notice or
demand: (a) declare any Liability due and payable at once; (b) take possession
of any collateral pledged by Guarantor wherever located, and sell, resell,
assign, transfer and deliver all or any part of said collateral of Guarantor at
any public or private sale or otherwise dispose of any or all of the collateral
in its then condition, for cash or on credit or for future delivery, and in
connection therewith Bank may impose reasonable conditions upon any such sale,
and Bank, unless prohibited by law the provisions of which cannot be waived, may
purchase all or any part of said collateral to be sold, free from and discharged
of all trusts, claims, rights or redemption and equities of Guarantor
whatsoever; Guarantor acknowledges and agrees that the sale of any collateral
through any nationally recognized broker-dealer, investment banker or any other
method common in the securities industry shall be deemed a commercially
reasonable sale under the Uniform Commercial Code or any other equivalent
statute or federal law, and expressly waives notice thereof except as provided
herein; and (c) set-off against any or all Liabilities of Guarantor all money
owed by Bank or any of its agents or affiliates in any capacity (other than in
its capacity as a fiduciary) to Guarantor whether or not due, and if exercised
by Bank, Bank shall be deemed to have exercised such right of set-off and to
have made a charge against any such money immediately upon the occurrence of
such default although made or entered on the books subsequent thereto.

 

Bank shall have a properly perfected security interest in all of Guarantor’s
funds on deposit with Bank to secure the balance of any Liabilities and/or
Obligations that Guarantor may now or in the future owe Bank. Bank is granted a
contractual right of set-off and will not be liable for dishonoring checks or
withdrawals where the exercise of Bank’s contractual right of set-off or
security interest results in insufficient funds in Guarantor’s account. As
authorized by law, Guarantor grants to Bank this contractual right of set-off
and security interest in all property of Guarantor now or at anytime hereafter
in the possession of Bank, including but not limited to any joint account,
special account, account by the entireties, tenancy in common, and all dividends
and distributions now or hereafter in the possession or control of Bank
(excluding any account held by Bank in a fiduciary cpacity).

 

14. Attorney Fees, Cost and Expenses. Guarantor shall pay all costs of
collection and reasonable attorney’s fees, including reasonable attorney’s fees
in connection with any suit, mediation or arbitration proceeding, out of Court
payment agreement, trial, appeal, bankruptcy proceedings or otherwise, incurred
or paid by Bank in enforcing the payment of any Liability or defending this
agreement.

 

15. Intentionally deleted.

 

16. Preservation of Property. Bank shall not be bound to take any steps
necessary to preserve any rights in any property pledged as collateral to Bank
to secure Borrower and/or Guarantor’s Liabilities and Obligations as against
prior parties who may be liable in connection therewith, and Borrower and
Guarantor hereby agree to take any such steps. Bank, nevertheless, at any time,
may (a) take any action it deems appropriate for the care or preservation of
such property or of any rights of Borrower and/or Guarantor or Bank therein; (b)
demand, sue for, collect or receive any money or property at any time due,
payable or receivable on account of or in exchange for any property pledged as
collateral, to Bank to secure Borrower and/or Guarantor’s Liabilities to Bank;
(c) compromise and settle with any person liable on such property; or (d) extend
the time of payment or otherwise change the terms of the Loan Documents as to
any party liable on the Loan Documents, all without notice to, without incurring
responsibility to, and without affecting any of the Obligations or Liabilities
of Guarantor.

 

17. ARBITRATION. ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES HERETO
INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT OR ANY RELATED INSTRUMENTS, AGREEMENTS OR
DOCUMENTS, INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL
BE DETERMINED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION
ACT (OR IF NOT APPLICABLE, THE APPLICABLE STATE LAW), THE RULES OF PRACTICE AND
PROCEDURE FOR THE ARBITRATION OF COMMERCIAL DISPUTES OF J.A.M.S./ENDISPUTE OR
ANY SUCCESSOR THEREOF (“J.A.M.S.”), AND THE “SPECIAL RULES” SET FORTH BELOW. IN
THE EVENT OF ANY INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL. JUDGMENT UPON
ANY ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. ANY PARTY
TO THIS INSTRUMENT, AGREEMENT OR DOCUMENT MAY BRING AN ACTION, INCLUDING A
SUMMARY OR EXPEDITED PROCEEDING, TO COMPEL ARBITRATION OF ANY CONTROVERSY OR
CLAIM TO WHICH THIS AGREEMENT APPLIES IN ANY COURT HAVING JURISDICTION OVER SUCH
ACTION.

 

A. SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED IN THE COUNTY OF ANY
BORROWER’S DOMICILE, OR IF THERE IS REAL OR PERSONAL PROPERTY COLLATERAL, IN THE
COUNTY WHERE SUCH REAL OR PERSONAL PROPERTY IS LOCATED AT THE TIME OF THE
EXECUTION OF THIS INSTRUMENT, AGREEMENT OR DOCUMENT AND ADMINISTERED BY J.A.M.S.
WHO WILL APPOINT AN ARBITRATOR; IF J.A.M.S. IS UNABLE OR LEGALLY PRECLUDED FROM
ADMINISTERING THE ARBITRATION, THEN THE AMERICAN ARBITRATION ASSOCIATION WILL
SERVE. NOTWITHSTANDING THE FOREGOING, HOWEVER, IN THE EVENT BRUNSWICK
CORPORATION SUCCEEDS TO THE RIGHTS OF THE BANK AS THE HOLDER OF THIS GUARANTY,
THE ARBITRATION SHALL BE CONDUCTED IN LAKE COUNTY, ILINOIS. ALL ARBITRATION
HEARINGS WILL BE COMMENCED WITHIN 90 DAYS OF THE DEMAND FOR

 

3



--------------------------------------------------------------------------------

ARBITRATION; FURTHER, THE ARBITRATOR SHALL ONLY, UPON A SHOWING OF CAUSE, BE
PERMITTED TO EXTEND THE COMMENCEMENT OF SUCH HEARING FOR UP TO AN ADDITIONAL 60
DAYS.

 

B. RESERVATION OF RIGHTS. NOTHING IN THIS ARBITRATION PROVISION SHALL BE DEEMED
TO (I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF
LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS INSTRUMENT, AGREEMENT OR
DOCUMENT; OR (II) BE A WAIVER BY BANK OF THE PROTECTION AFFORDED TO IT BY 12
U.S.C. SEC. 91 OR ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE
RIGHT OF BANK HERETO (A) TO EXERCISE SELF HELP REMEDIES SUCH AS (BUT NOT LIMITED
TO) SETOFF, OR (B) TO FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY
COLLATERAL, OR (C) TO OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH
AS (BUT NOT LIMITED TO) INJUNCTIVE RELIEF, WRIT OF POSSESSION OR THE APPOINTMENT
OF A RECEIVER. BANK MAY EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH
PROPERTY, OR OBTAIN SUCH PROVISIONAL OR ANCILLARY REMEDIES BEFORE, DURING OR
AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT. NEITHER THIS EXERCISE OF SELF HELP REMEDIES
NOR THE INSTITUTION OR MAINTENANCE OF AN ACTION FOR FORECLOSURE OR PROVISIONAL
OR ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY,
INCLUDING THE CLAIMANT IN ANY SUCH ACTION, TO ARBITRATE THE MERITS OF THE
CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES.

 

18. Intentionally deleted.

 

19. Execution Under Seal. This Guaranty is being executed under seal by
Guarantor.

 

20. NOTICE OF FINAL AGREEMENT. THIS WRITTEN CONTINUING AND UNCONDITIONAL
GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed
under seal on this 17th day of July, 2003.

 

Witnessed By:    Guarantor:

/s/ Carol J. Price

--------------------------------------------------------------------------------

  

(Seal)

--------------------------------------------------------------------------------

Carol J. Price, Secretary

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Print Name and Title

   Print Individual’s Name                              Corporate or Partnership
Guarantor:     

                      Fountain Powerboat Industries, Inc.

                          Name of Corporation, Partnership, etc.

    

By:

  

/s/ Reginald M. Fountain, Jr.

--------------------------------------------------------------------------------

    

Name:

  

Reginald M. Fountain, Jr.

--------------------------------------------------------------------------------

    

Title:

  

Chairman, CEO and President

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Attest (If Applicable)

    

[Corporate Seal]

 

Corporate Acknowledgment

    

State of North Carolina        

   )      )

County of Wake                   

   )

 

This instrument was acknowledged before me on July 16, 2003, by Reginald M.
Fountain, Jr., Chairman, CEO and President of Fountain Powerboat Industries,
Inc., a Nevada corporation, on behalf of said corporation.

 

    

/s/ Eric Sean Brown

--------------------------------------------------------------------------------

(Seal)

  

Notary Public

in and for the State of North Carolina

--------------------------------------------------------------------------------

June 27, 2004

--------------------------------------------------------------------------------

  

Eric Sean Brown

--------------------------------------------------------------------------------

My Commission Expires

                       Print Name of Notary

 

 

4